Exhibit 10.4

FIRST AMENDMENT TO LOAN AGREEMENT

This FIRST AMENDMENT TO LOAN AGREEMENT (this “Amendment”) dated as of March 12,
2012, by and among GREAT WOLF LODGE OF THE CAROLINAS, LLC, a Delaware limited
liability company, having an office at c/o Great Wolf Resorts, Inc.,
525 Junction Road, Suite 6000 South, Madison, Wisconsin 53717 (“Borrower”),
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, a banking corporation organized
under the laws of the Republic of France, having an office at 1301 Avenue of the
Americas, New York, New York 10019 (“CA-CIB”), and DEUTSCHE BANK TRUST COMPANY
AMERICAS, having an office at NYC 60-1008, 60 Wall Street, 10th Floor, New York,
New York 10025 (“DBTCA”; CA-CIB and DBTCA, each, together with its successors
and assigns in its capacity as a lender, including any Assignees, a “Lender” and
collectively “Lenders”), and CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, a
banking corporation organized under the laws of the Republic of France, having
an office at 1301 Avenue of the Americas, New York, New York 10019, in its
capacity as agent for Lenders (together with its successors and assigns in such
capacity as agent for Lenders, “Agent”).

W I T N E S S E T H :

WHEREAS, Borrower, Agent and Lenders are parties to that certain Loan Agreement
dated as of July 15, 2011 (as the same may from time to time be amended,
restated, supplemented, extended or otherwise modified, the “Loan Agreement”;
all capitalized terms used but not defined herein shall have the meaning
ascribed to them in the Loan Agreement), pursuant to which Lenders agreed to
make, and Agent agreed to administer, a loan to Borrower in the original
principal amount of $56,000,000 (the “Loan”), upon the terms and conditions
contained in the Loan Agreement;

WHEREAS, Borrower has advised Agent that it anticipates that (a) K-9
Acquisition, Inc. (“Merger Sub”), a Delaware corporation and a wholly-owned and
controlled subsidiary of K-9 Holdings, Inc. (“Holdings”), a Delaware corporation
and a wholly-owned and controlled affiliate of Apollo Management VII, L.P.
and/or funds or investment vehicles managed thereby (collectively, “Fund VII”),
intends to launch a tender offer (the “Equity Tender Offer”) for all of the
common equity interests of GWRI, (b) following the consummation of the Equity
Tender Offer, Merger Sub intends to consummate a merger (the “Merger”) with and
into GWRI, with GWRI being the surviving entity and a wholly-owned subsidiary of
Holdings upon completion of the Merger, and (c) upon the completion of the
Merger, GWRI will cease to be a Public Company (the foregoing (a), (b) and (c),
collectively, the “Transaction”; the Transaction will be deemed to include any
acquisition of common equity interests in GWRI in connection with the Equity
Tender Offer but prior to consummation of the Merger);

WHEREAS, Borrower has requested that Agent and Lenders consent to the
Transaction; and



--------------------------------------------------------------------------------

WHEREAS, in connection with the Transaction, Borrower, Agent and Lenders desire
to amend the Loan Agreement as set forth herein;

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, Borrower,
Agent and Lenders hereby agree as follows:

SECTION 1. Amendments.

(a) Additional Definitions. The following definitions are added to Section 1.1
of the Loan Agreement:

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of GWRI who:

(a) was a member of such Board of Directors on the Transaction Closing Date; or

(b) was nominated for election or elected to such Board of Directors with the
approval of a majority of the Continuing Directors who were members of such
Board of Directors at the time of such nomination or election.

“Equity Tender Offer” has the meaning set forth in the recitals of the First
Amendment.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“First Amendment” means that certain First Amendment to Loan Agreement, dated as
of the First Amendment Date, among Borrower, Agent and Lenders.

“First Amendment Date” means March 12, 2012.

“First Amendment Fee Letter” means that certain letter agreement, dated as of
the First Amendment Date, between Borrower and Agent regarding the payment of
certain fees by Borrower.

“Management Group” means the group consisting of the directors, executive
officers and other management personnel of GWRI or any direct or indirect parent
of GWRI, as the case may be, on the date of consummation of the Merger together
with (a) any new directors whose election by such boards of directors or whose
nomination for election by the shareholders of GWRI or any direct or indirect
parent of GWRI, as applicable, was approved by a vote of a majority of the
directors of GWRI or any direct or indirect parent of GWRI, as applicable, then
still in office who were either directors on the date of consummation of the
Merger or whose election or nomination was previously so approved and
(b) executive officers and other management personnel of GWRI or

 

2



--------------------------------------------------------------------------------

any direct or indirect parent of GWRI, as applicable, hired at a time when the
directors on the date of consummation of the Merger together with the directors
so approved constituted a majority of the directors of GWRI or any direct or
indirect parent of GWRI, as applicable.

“Merger” has the meaning set forth in the recitals of the First Amendment.

“Merger Agreement” means the written merger agreement or agreements effecting
the Merger, as amended, supplemented, amended and restated or otherwise modified
in a manner not materially adverse to Agent and Lenders.

“Merger Agreement Signing Date” means the date the Merger Agreement is executed
by all parties.

“Permitted Holders” means, at any time, each of (i) Sponsor, (ii) the Management
Group (with respect to not more than ten percent (10%) of the voting stock of
GWRI, in aggregate directly or indirectly), (iii) any Person that has no
material assets other than the capital stock of GWRI or any direct or indirect
parent of GWRI, and, directly or indirectly, holds or acquires one hundred
percent (100%) of the total voting power of the voting stock of GWRI, and of
which the other Permitted Holders specified in clauses (i) and (ii) above hold
in aggregate more than fifty percent (50%) of the total voting power of the
voting stock thereof and (iv) any group (within the meaning of Section 13(d)(3)
or Section 14(d)(2) of the Exchange Act, or any successor provision) the members
of which include any of the Permitted Holders specified in clauses (i) and
(ii) above and that, directly or indirectly, hold or acquire beneficial
ownership of the voting stock of GWRI or any direct or indirect parent of GWRI
(a “Permitted Holder Group”), so long as (1) each member of the Permitted Holder
Group has voting rights proportional to the percentage of ownership interests
held or acquired by such member and (2) Permitted Holders specified in clauses
(i) and (ii) above beneficially own in aggregate more than fifty percent
(50%) on a fully diluted basis of the voting stock held by the Permitted Holder
Group.

“Sponsor” means the Apollo Management, L.P. and any of its Affiliates.

“Transaction” has the meaning set forth in the recitals of the First Amendment.

“Transaction Closing Date” means the earlier of the date of occurrence of the
“Acceptance Time” (as defined in the Merger Agreement) pursuant to the Equity
Tender Offer or the date of consummation of the Merger.

(b) Deleted Definitions. The definitions of the terms “Extension Fee” and
“Extension Term” are deleted from Section 1.1 of the Loan Agreement.

(c) Assumed Debt Service. The proviso at the end of the definition of the term
“Assumed Debt Service” in Section 1.1 of the Loan Agreement is deleted.

 

3



--------------------------------------------------------------------------------

(d) GWRI Change of Control. The definition of the term “GWRI Change of Control”
in Section 1.1 of the Loan Agreement is amended and restated in its entirety to
read as follows:

“GWRI Change of Control” means the occurrence of any of the following:

(a) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of GWRI and its subsidiaries taken as a whole to any Person (including any
“person” (as that term is used in Section 13(d)(3) of the Exchange Act)) other
than any of the Permitted Holders;

(b) the adoption of a plan relating to the liquidation or dissolution of GWRI;

(c) the consummation of any transaction (including, without limitation, any
merger or consolidation), the result of which is that the Permitted Holders are
not the beneficial owner, directly or indirectly, in aggregate, of more than
fifty percent (50%) of the voting stock of GWRI, measured by voting power rather
than number of shares; or

(d) the first day on which a majority of the members of the Board of Directors
of GWRI are not Continuing Directors.

Notwithstanding the foregoing: (A) the term “GWRI Change of Control” shall not
include a merger or consolidation of GWRI with or the sale, assignment,
conveyance, transfer, lease or other disposition of all or substantially all of
GWRI’s assets to, an Affiliate incorporated or organized solely for the purpose
of reincorporating or reorganizing GWRI in another jurisdiction and/or for the
sole purpose of forming or collapsing a holding company structure; and (B) a
“Person” or “group” shall not be deemed to have beneficial ownership of
securities subject to a stock purchase agreement, merger agreement or similar
agreement (or voting or option agreement related thereto) until the consummation
of the transactions contemplated by such agreement.

(e) Loan Fee Letter. The definition of the term “Loan Fee Letter” in Section 1.1
of the Loan Agreement is amended to include the First Amendment Fee Letter.

(f) Maturity Date. The definition of the term “Maturity Date” in Section 1.1 of
the Loan Agreement is amended and restated in its entirety to read as follows:

“Maturity Date” means December 31, 2016, or such earlier date as the entire
principal amount of the Loan shall become due and payable by acceleration or
otherwise.

 

4



--------------------------------------------------------------------------------

(g) Minimum Debt Service Coverage Ratio. The definition of the term “Minimum
Debt Service Coverage Ratio” in Section 1.1 of the Loan Agreement is amended and
restated in its entirety to read as follows:

“Minimum Debt Service Coverage Ratio” shall be satisfied, with respect to any
Testing Determination Date (a) on or before the first anniversary of the Closing
Date, if the Debt Service Coverage Ratio as of such Testing Determination Date
is not less than 1.15:1.00, (b) on or before the second anniversary of the
Closing Date but after the first anniversary of the Closing Date, if the Debt
Service Coverage Ratio as of such Testing Determination Date is not less than
1.25:1.00 and the Assumed Debt Service Coverage Ratio as of such Testing
Determination Date is not less than 1.20:1.00 or (c) after the second
anniversary of the Closing Date, if the Assumed Debt Service Coverage Ratio is
not less than 1.30:1.00.

(h) Spread Maintenance. Section 2.4(c) of the Loan Agreement is amended as
follows: (i) in the 4th and 5th lines thereof, the phrase “twenty-four
(24) months after the Closing Date” is amended to “twenty-four (24) months after
the Transaction Closing Date”; and (ii) in the 13th, 14th and 15th lines
thereof, the phrase “Closing Date” is amended to “Transaction Closing Date” in
each of the three (3) places where it appears.

(i) Interest Rate Protection Agreement. The preamble to Section 2.6(a) of the
Loan Agreement is amended and restated in its entirety to read as follows:

(a) Interest Rate Protection Agreement. On or before the fifth Business Day
following the Transaction Closing Date, Borrower shall enter into and satisfy
all conditions precedent to the effectiveness of either (i) an amendment to the
then-existing Interest Rate Protection Agreement or (ii) an additional Interest
Rate Protection Agreement, such that the existing Interest Rate Protection
Agreement, as amended, or the combination of the existing Interest Rate
Protection Agreement and the additional Interest Rate Protection Agreement,
shall have a term for the balance of the Term (i.e., from the Transaction
Closing Date through December 31, 2016) and shall otherwise satisfy the
requirements of clauses (i) through (vi) below, and shall thereafter maintain
such Interest Rate Protection Agreement(s) in full force and effect for the
balance of the Term.

(j) Extension Option. Section 2.20 of the Loan Agreement is deleted in its
entirety. The reference in the 4th line of Section 10.3 of the Loan Agreement to
“Extension Fee” is deleted and replaced with “fees pursuant to the First
Amendment Fee Letter”.

(k) Appraisals. In the 5th line of Section 7.5 of the Loan Agreement, the phrase
“single time” is amended to “two (2) times”.

(l) Transfers. Section 7.16 of the Loan Agreement is amended as follows:

(i) Clause (ii)(E) of Section 7.16(e) of the Loan Agreement is amended and
restated in its entirety to read as follows:

“(E) GWRI shall be the surviving entity and no GWRI Change of Control shall
occur;”.

 

5



--------------------------------------------------------------------------------

(ii) In the third line of clause (iv) of Section 7.16(e), the phrase “GWRI
Change in Control” is amended to “GWRI Change of Control”.

(iii) In the second line of Section 7.16(f) of the Loan Agreement, the word
“control” is amended to “wholly own and control”.

(m) Continued Patriot Act Compliance. Section 11.25 of the Loan Agreement is
amended by adding immediately after the first sentence thereof the following
sentence:

“Thereafter, Borrower shall, and shall cause each of its Affiliates to, provide,
to the extent commercially reasonable, such information and take such actions as
are reasonably requested by Agent or any Lender in order to assist Agent and
Lenders in maintaining compliance with the Patriot Act.”

(n) Indemnity for Transaction. In the 12th line of Section 11.1 of the Loan
Agreement, after the phrase “any Interest Rate Protection Agreement,” the phrase
“or the Transaction” is inserted.

SECTION 2. Notices Regarding Transaction. Borrower shall promptly notify Agent
of the occurrence of the Merger Agreement Signing Date (and deliver to Agent a
copy, certified by Borrower to be true and complete, of the executed Merger
Agreement) and of the occurrence of the Transaction Closing Date.

SECTION 3. Consent to Transaction. Agent and the Lenders hereby consent to the
Transaction, provided that (a) the representations and warranties set forth in
Section 7 hereof and all representations and warranties of Borrower and
Guarantor in the Loan Documents as amended by this Amendment (as if remade as of
the Transaction Closing Date except to the extent such representations and
warranties relate solely to an earlier date) shall be true and correct in all
material respects as of the Transaction Closing Date, (b) no Event of Default
shall have occurred and be continuing as of the Transaction Closing Date, (c) as
of the Transaction Closing Date, there shall not have occurred a “Company
Material Adverse Effect”, as defined in the Merger Agreement since December 31,
2011, (d) Borrower shall have paid the fee required by the First Amendment Fee
Letter on the Transaction Closing Date and shall have performed all its
obligations under this Amendment, (e) on or before the Transaction Closing Date,
Borrower shall have delivered to Agent a due authorization, execution and
delivery and enforceability legal opinion with respect to this Amendment and the
First Amendment Fee Letter, substantially in the form of the due authorization,
execution and delivery and enforceability opinion delivered to Agent at Closing
with respect to the Loan (but with such changes as are necessary for the
particulars of the transaction), (f) on or before the Transaction Closing Date,
Borrower shall have delivered to Agent evidence, reasonably satisfactory to
Agent, of the due authorization by Borrower and GWRI of this Amendment and the
First Amendment Fee Letter, current good-standing certificates from all relevant
jurisdictions of organization with respect to Borrower, GWROP and GWRI, and
photo identification, certified by an officer of Borrower, of the

 

6



--------------------------------------------------------------------------------

individuals executing this Amendment and the First Amendment Fee Letter on
behalf of Borrower and GWRI; (g) on or before the Transaction Closing Date,
Borrower shall have delivered to Agent such items as Agent may reasonably
request to satisfy the Patriot Act and other “know your customer” Legal
Requirements, and (h) on or before the Transaction Closing Date, Borrower shall
have paid all of the costs and expenses of Agent and Lenders as more
particularly described in Section 15 hereof.

SECTION 4. Termination of Provisions.

(a) If (i) the Transaction Closing Date does not occur on or before July 12,
2012 or (ii) the Merger Agreement is terminated pursuant to any of Sections 8.1
through 8.4 of the Merger Agreement, then Sections 1(a) through 1(m) and 3
hereof shall be void and of no force and effect, and the Loan Agreement shall
not be amended thereby.

(b) If on or before the fifth Business Day following the Transaction Closing
Date, Borrower shall not have procured the Interest Rate Protection Agreement(s)
or amendments thereto as required by Section 2.6(a) of the Loan Agreement, as
amended by this Amendment, and satisfied all requirements with respect thereto
set forth in said Section 2.6(a), including delivery to Agent of an Interest
Rate Protection Agreement Consent, then Sections 1(f) and 1(i) hereof shall be
void and of no force and effect (such that the “Maturity Date” shall become the
Initial Maturity Date, or such earlier date as the entire principal amount of
the Loan shall become due and payable by acceleration or otherwise), and the
Loan Agreement shall not be amended thereby, but this Amendment shall otherwise
remain in full force and effect.

SECTION 5. Ratification. Borrower hereby ratifies and reaffirms its obligations,
waivers, indemnities and covenants under the Loan Agreement, as amended hereby,
and under the other Loan Documents.

SECTION 6. Outstanding Amount. The parties acknowledge that, as of the date
hereof, the outstanding principal balance of the Loan is $53,007,393.

SECTION 7. Representations and Warranties. Borrower hereby represents and
warrants to Agent and Lenders as follows (which representations and warranties
shall be given as of the date hereof and shall survive the execution and
delivery of this Amendment):

(a) Due Execution. This Amendment has been duly executed and delivered by
Borrower, and all necessary actions have been taken to authorize Borrower to
perform its obligations under the Loan Agreement, as amended hereby, and the
other Loan Documents.

(b) Enforceability. The Loan Agreement, as amended hereby, and the other Loan
Documents, constitute legal, valid and binding obligations of Borrower.

(c) No Violation. The consummation of the transactions contemplated herein, the
execution and delivery of this Amendment and the performance by Borrower of its
obligations under the Loan Agreement, as amended hereby, and the other Loan
Documents, do not (i) violate any Legal Requirement, (ii) result in a breach of
any of the terms, conditions or provisions of, or constitute a default under any
mortgage, deed of trust, indenture, agreement,



--------------------------------------------------------------------------------

permit, franchise, license, note or instrument to which Borrower, GWRI or any
Affiliate of either is a party or by which it or any of its properties is bound,
(iii) result in the creation or imposition of any lien, charge or encumbrance of
any nature whatsoever upon any of the assets of Borrower, GWRI or any Affiliate
of either (except as contemplated by the Loan Agreement and by the other Loan
Documents) or (iv) violate any provision of the operating agreement or other
organizational documents of Borrower or GWRI.

(d) Consents. All consents, approvals, orders or authorizations of, or
registrations, declarations or filings with, all Governmental Authorities or any
party to any Permitted Encumbrance that are required in connection with the
valid execution and delivery of this Amendment and the performance by Borrower
of the Loan Agreement, as amended hereby, and the other Loan Documents, have
been obtained and are in full force and effect.

(e) Transaction. Upon the consummation of the Merger, Fund VII shall directly or
indirectly own a majority of the equity interests in GWRI. Giving effect to and
after the Transaction, Borrower shall continue to comply with the terms of
Section 5.39 of the Loan Agreement. The consummation of the Transaction shall
not violate any applicable Legal Requirement in any material respect.

(f) Defaults. No Event of Default exists as of the date hereof.

(g) Claims by Borrower. As of the date hereof, there are no claims,
counterclaims, offsets or defenses with respect to Borrower’s obligations under
any of the Loan Documents and Borrower otherwise has no claims or counterclaims
against Agent or Lenders or any of their present or past respective affiliates,
officers, directors, employees and agents. In confirmation of the foregoing,
Borrower hereby releases the foregoing Persons from any liability to Borrower,
with respect to any such claims or counterclaims or any related liabilities
(whether or not the factual matters giving rise to the same are known as of the
date hereof).

SECTION 8. Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of Agent and Lenders and their respective successors and
assigns and shall be binding upon Borrower and its permitted successors and
assigns.

SECTION 9. Applicable Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

SECTION 10. No Other Amendments. The Loan Agreement and the other Loan Documents
remain in full force and effect and, except as the Loan Agreement has been
amended herein, remain unchanged.

SECTION 11. Severability of Provisions. Any provision of this Amendment which is
prohibited or unenforceable in the State of New York or in any jurisdiction in
the United States shall, as to the State of New York or such jurisdiction in the
United States, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or unenforceability of such provision in any other
jurisdiction.

 

8



--------------------------------------------------------------------------------

SECTION 12. Headings. The headings of the various sections, sub-sections and
paragraphs hereof are for convenience of reference only and shall not define,
modify, limit or amplify any of the terms or provisions hereof.

SECTION 13. Counterparts. This Amendment may be executed simultaneously in two
or more counterparts, each of which shall be deemed an original, and it shall
not be necessary in making proof of this Amendment to produce or account for
more than one such counterpart.

SECTION 14. WAIVER OF TRIAL BY JURY. BORROWER, AGENT AND LENDERS HEREBY
EXPRESSLY AND UNCONDITIONALLY WAIVE ANY AND EVERY RIGHT IT MAY HAVE TO A TRIAL
BY JURY, IN ANY SUIT, ACTION OR PROCEEDING BROUGHT UNDER OR WITH RESPECT TO THIS
AMENDMENT.

SECTION 15. Costs and Expenses. Borrower shall pay all costs and expenses
incurred by Agent and Lenders in connection with this Amendment, including
Agent’s Counsel Fees and reasonable fees and disbursements of Lenders’ counsel.

[SIGNATURES FOLLOW]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, Agent and Lenders have executed this Amendment as
of the date first above written.

 

BORROWER: GREAT WOLF LODGE OF THE CAROLINAS, LLC, a Delaware limited liability
company By:  

/s/ KIMBERLY SCHAEFER

  Name: Kimberly Schaefer   Title: President

[Signatures continue on following page]



--------------------------------------------------------------------------------

AGENT: CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as agent By:  

/s/ THOMAS W. BOYLAN

  Name: Thomas W. Boylan   Title: Director By:  

/s/ TED VANDERMEL

  Name: Ted Vandermel   Title: Director LENDERS: CRÉDIT AGRICOLE CORPORATE AND
INVESTMENT BANK By:  

/s/ DAVID BOWERS

  Name: David Bowers   Title: Managing Director By:  

/s/ JASON CHREIN

  Name: Jason Chrein   Title: Director DEUTSCHE BANK TRUST COMPANY AMERICAS By:
 

/s/ GEORGE R REYNOLDS

  Name: George R. Reynolds   Title: Director By:  

/s/ J.T. JOHNSTON COE

  Name: J.T. Johnston Coe   Title: Managing Director



--------------------------------------------------------------------------------

By its execution below, Guarantor (i) acknowledges the foregoing Amendment;
(ii) ratifies and reaffirms its obligations under the Guaranty of Payment, the
Environmental Indemnity and the Recourse Liability Agreement; (iii) agrees that
the Guaranty of Payment, the Environmental Indemnity and the Recourse Liability
Agreement remain unmodified and in full force and effect, notwithstanding the
execution of the foregoing Amendment; (iv) represents and warrants that all
representations and warranties set forth in the Guaranty of Payment, the
Environmental Indemnity and the Recourse Liability Agreement are true and
correct in all material respects as of the date hereof and shall have the same
force and effect as if made on and as of the date hereof except to the extent
such representations and warranties relate solely to an earlier date; and
(v) represents and warrants that there are no claims, defenses, offsets or
counterclaims with respect to any of its obligations under the Guaranty of
Payment, the Environmental Indemnity and the Recourse Liability Agreement, and
to the extent any such claims, defenses, offsets or counterclaims have arisen,
they are hereby waived. In confirmation of the foregoing clause (v), Guarantor
hereby releases Agent and Lenders and each of their present or past respective
affiliates, officers, directors, employees and agents from any liability to
Guarantor, with respect to any such claims or counterclaims or any related
liabilities (whether or not the factual matters giving rise to the same are
known as of the date hereof).

[Signature on following page]



--------------------------------------------------------------------------------

GREAT WOLF RESORTS, INC., a

Delaware corporation

By:  

/s/ KIMBERLY SCHAEFER

  Name: Kimberly Schaefer   Title: President